Title: To James Madison from Benjamin Waterhouse, 9 June 1822
From: Waterhouse, Benjamin
To: Madison, James


                
                    Dear Sir,
                    Cambridge 9th. June 1822
                
                I here send for your acceptance a copy from a new edition of my Lecture on the pernicious effects of the too free use of Tobacco & ardent spirits on young persons. How you in the South will approve my zeal in combatting this organ of “Virginia influence,” I know not. I have felt a degree of regret as often as I reflected on the sums annually expended amongst ourselves for that which is neither meat—drink or clothing. With an high degree of respect I remain your obt. servt
                
                    Benjn: Waterhouse
                
            